113 B.R. 317 (1989)
In re Danny Neil FRYAR and wife, Linda Fay Fryar, Debtors.
No. MO-89-CA-112.
United States District Court, W.D. Texas, Midland-Odessa Division.
July 5, 1989.
Sharon S. Pierce, Austin, Tex., for appellant.
*318 Thomas L. Rees, Colorado City, Tex., for appellees.

ORDER
BUNTON, Chief Judge.
Upon consideration of the United States of America's Motion to Vacate Judgment and to Remand, the Court finds:
1. The United States of America has appealed to this Court from a decision of the Bankruptcy Court as reflected in the "Order Denying Motion to Modify Stay Authorizing Setoff" dated August 29, 1988, and filed on September 1, 1988, in the Memorandum Opinion dated August 29, 1988 filed on September 1, 1988, and reported a 93 B.R. 101 (Bkrtcy.W.D.Tex.1988) and in the Amended Memorandum Decision dated September 29, 1988, and filed on October 3, 1988.
2. This appeal has become moot because of a settlement of all issues between the parties to the appeal.
3. The United States of America's Motion is well-founded and should be granted. It is therefore
ORDERED that the Bankruptcy Court's decision from which the United States of America has appealed and as described above is hereby vacated; and it is further
ORDERED that this proceeding is remanded to the Bankruptcy Court with instructions to dismiss the United States of America's Motion to Modify Stay Authorizing Setoff filed on April 13, 1988.